DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on January 20, 2022 were received and fully considered. Claims 1, 11, 12, 19, and 20 were amended. Claim 41 is new. Please see corresponding rejection headings and response to arguments section below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 22, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-15, 19, 20, and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, 
Regarding claim 1, the claim recites a method of calibrating an analyte sensor using one or more reference measurements. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...determine that the RM1 is unexpected... calculate a first sensor analyte measurement (SM1) without using the RM1 for calibration... calculate a second sensor analyte measurement (SM2) with the RM1 used for calibration... determine that one or more of the RM1 and the RM2 are acceptable as calibration points, wherein determining that one or more of the RM1 and RM2 are acceptable as calibration points comprises comparing the RM2 with the SM1 and comparing the RM2 with the SM2... accept one or more of the RM1 and the RM2 as calibration points; and... calibrate the analyte sensor using at least one or more of the RM1 and the RM2 as calibration points.”

These limitations describe a mental process as the skilled artisan is capable of looking at analyte measurement data and making a mental assessment thereafter that the data is unexpected while performing calculation with and/or without said the unexpected data for calibration purposes. This can also be done using simple pen and paper.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...using the analyte sensor to generate sensor data indicative of an amount or concentration of an analyte in proximity to an analyte indicator of the analyte sensor; 

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the mental process and outputting. See MPEP 2106.05(g).
Furthermore, the additional limitations do not add significantly more to the identified judicial exception as they pertain to conventional data gathering techniques as evidence by reciting structural limitations at a high level of generality (sensor interface, a transceiver interface device, processor). 
Independent claim 19 is also not patent eligible for substantially similar reasons.
Dependent claims 2-4, 7-15, 20, and 41 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-4, 7-15, 19, 20, and 41 are not patent eligible under 35 USC 101.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 7-15, 19, 20, and 41 are allowable over the prior art for the reasons set forth in the previous office action.
Claims 1-4, 7-15, 19, 20, and 41 would be allowable if rewritten to overcome the rejections under 35 USC 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed with respect to the 35 USC 112B rejections raised in the previous office action were persuasive in view of amendment. These rejections are withdrawn.
Applicant's arguments filed with respect to the 35 USC 101 rejections raised in the previous office action have been fully considered, but they are not persuasive. Examiner maintains that the claimed invention recites patent ineligible subject matter. Rather, the current amendment recites additional limitations that amount to extra-solution activity and do not integrate the identified judicial exception into a practical application. See MPEP 2106.05 (g). Please see corresponding rejection heading above for more detailed 101 analysis.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791